DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Applicant’s amendment filed 6/4/2021 is entered. 
Election/Restrictions
In response to the 3/12/2021 Election/Restriction, Applicant elected Group I, Specie C, with claims 1 and 6 identified as generic.  Claims 2-5 and 7-16 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2021.
In an interview dated 5/13/2021, Examiner contacted attorney Vadim Vapnyer to explain that the remaining claims 1 and 6 do not actually read on the elected embodiment.  Examiner explained that figure 4 does not have an inner baffle portion disposed within the lumen as the specification indicates “the outer wall portion 212 and the inner baffle portion 224 are formed on the same tubular member 210” (para. 47).  Examiner offered Applicant the choice to elect a different embodiment or draft new claims relating to the figure 4 embodiment.  Attorney Vapnyar chose to submit new claims, which he provided in the 6/4/2021 preliminary amendment. 
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2, “each the” should be ---each of the---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 states, in relevant part, “a plurality of outer tubular members, each [of] the outer tubular members defining a longitudinal axis and a lumen, and including: . . .an inner baffle portion disposed within the lumen.”  The specification fails to describe a plurality of outer tubular members, each with an inner baffle portion disposed within the lumen.  Specification figure 4 depicts a plurality of outer tubular members, however, the baffles are not disposed within the lumen (see Applicant’s para. 47, 48).  Applicant’s figures 2 and 3 depict baffle portions disposed within the lumen, however, these embodiments do not include a plurality of outer tubular members. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obara (Pub. No.: US 2004/0138736). 
Obara discloses an implantable device (abstract) comprising: a plurality of outer tubular members 12, 14, each the outer tubular members defining a longitudinal axis and a lumen 66, 68, and including: an outer wall portion having a plurality of first strands defining a plurality of first openings therebetween, the outer wall portion having a first porosity (e.g., fig. 3, section 42 and 44; e.g., para. 40); and an inner baffle portion 56 disposed within the lumen (to the extent that Applicant’s inner baffle is disposed within the lumen, Obara is also disposed within the lumen), the inner baffle portion 56 including a plurality of second strands defining a plurality of second openings therebetween (e.g., fig. 3), the inner baffle portion having a second porosity that is lower than the first porosity of the outer wall portion (e.g., para. 40).
For claim 6, Obara discloses at least one of the first porosity and the second porosity are adjustable (e.g., para. 36, fig. 4, adjusting overlap of ends 46 and 48 adjust porosity).  For claim 7, the outer tubular members are arranged in a stacked configuration (e.g., fig. 1, 7; tubular members 12 and 14 are considered stacked).  For claim 18, each of the outer tubular members are in contact with each other (e.g., fig. 7, para. 42, depicting pivot connections 28 directly interconnecting the stents 12 and 14).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SUBA GANESAN/Primary Examiner, Art Unit 3774